Citation Nr: 0714319	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-07 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus type, II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 1985, the veteran raised a claim for entitlement to 
service connection for a skin condition, to include as due to 
Agent Orange exposure.  This issue is referred to the RO for 
action deemed appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The Board finds that although substantial development has 
taken place in this appeal, the evidence of record is 
insufficient upon which to make an appellate decision.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information).

The Board finds that the issue of entitlement to service 
connection for gastroesophageal reflux disease (GERD), to 
include as secondary to service-connected diabetes mellitus, 
type II, must be remanded for a medical examination and nexus 
opinion.  Although a July 2003 VA examination was conducted, 
the examiner provided an opinion whether GERD was due to 
PTSD, but did not provide an opinion regarding whether GERD 
was secondary to diabetes mellitus, type II, the issue 
actually on appeal.  Accordingly, there is no current medical 
opinion assessing whether the veteran's GERD is secondary to 
diabetes mellitus.

The Board finds that the issue of entitlement to service 
connection for peripheral vascular disease (PVD) must be 
remanded for a medical opinion.  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

First, there is no nexus opinion of record that indicates 
whether the veteran's PVD is secondary to diabetes mellitus, 
type II.  Second, the evidence of record is not clear 
regarding the veteran's diagnoses and the relationship 
between the veteran's various heart conditions.  
Clarification is required in order to make an appellate 
determination regarding the etiology of the veteran's PVD.  
The diagnoses of record include CAD, PVD, atherosclerotic 
heart or cardiovascular disease, transient ischemic attacks 
(TIA), carotid occlusion, and abdominal aortic aneurysm.  The 
veteran's coronary artery disease (CAD) is service-connected 
as secondary to diabetes mellitus, type II.  

A November 2001 VA examiner opined that it was more likely 
than not that risk factors caused the veteran's peripheral 
atherosclerotic vascular disease, but that it was at least as 
likely as not that diabetes was a 50 percent contributing 
factor to the present angina.  A February 2002 VA examiner 
noted that diabetes was diagnosed in February 2000 and CAD 
and PVD were established before that.  A September 2002 VA 
examiner diagnosed CAD, just as likely as not related to 
diabetes and left carotid occlusion that preceded the 
diabetes diagnosis by two years, likely an early 
manifestation of glucose intolerance.  The examiner also 
opined that CAD was related to diabetes mellitus but that 
TIAs and carotid occlusion were not likely related to 
diabetes.  A July 2003 VA examiner opined that it was 
unlikely that large vessel occlusion was directly related to 
diabetes.  

Another July 2003 VA examiner opined that TIAs were not due 
to diabetes because the TIAs preceded diabetes by many years 
and there was history of risk factors and carotid occlusion 
was unrelated to diabetes.  The examiner also opined that if 
the veteran had been diagnosed with progression of the 
carotid occlusion, CAD, or TIAs, diabetes would likely be a 
significant contributor to that progression, because diabetes 
causes more rapid and severe vascular disease than 
hypertension.  The examiner noted that here, the term PVD was 
used to describe the carotids and abdominal aortic aneurysm.  
The examiner noted that veteran was status post-repair of an 
abdominal aortic aneurysm, which was part of the 
atherosclerotic vascular disease and that diabetes is a risk 
factor for this.  It was not possible to determine to what 
extent the diabetes contributed to this compared to risk 
factors.  Since diabetes tends to cause rapid progression of 
atherosclerotic vascular disease, it could very well have 
been a significant contributor to his abdominal aortic 
aneurysm, as it had grown rapidly in the six months prior to 
surgery.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must obtain a medical opinion 
from a VA examiner, other than the 
examiner who provided the July 2003 VA 
examinations.  The examiner must examine 
the entire claims file and provide answers 
to the following questions:  1) what is 
the relationship between the veteran's 
CAD, PVD, TIAs, carotid artery occlusion, 
and abdominal aortic aneurysm, and 2) is 
the veteran's PVD related to or aggravated 
by a service-connected disorder, to 
include CAD and diabetes mellitus, type 
II?  The examiner must specifically 
address the opinions provided in the 
November 2001, February 2002, September 
2002, and July 2003 VA examinations.  The 
examiner must support his opinions with 
citation to evidence in the record and not 
mere cite conclusions reached in prior VA 
opinions or private medical records.  If 
an opinion cannot be provided without 
resort to speculation, it must be noted in 
the report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.  

3.  The RO must schedule the veteran for 
an examination to determine the etiology 
of any current GERD found.  The VA claims 
folders must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following a review of the 
claims file, the examiner must provide an 
opinion, in light of the examination 
findings, whether any GERD found is 
related to active military service and 
whether GERD is related to or aggravated 
by a service-connected disorder, to 
include diabetes mellitus, type II.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The reports must be reviewed to ensure 
that it is in complete compliance with the 
directives of this remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

